Citation Nr: 0946743	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  04-24 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether clear and unmistakable error (CUE) is shown in the 
final rating decision dated in January 1998, which denied 
service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
November 1969.  His military records show that he had service 
in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The issue now before the Board is the 
Veteran's claim for an effective date earlier than March 3, 
2000, for a grant of service connection for prostate cancer 
based solely upon allegations of CUE in the prior final 
rating determination of the RO in January 1998, which had 
denied his original claim for VA compensation for prostate 
cancer.  

The Veteran is currently service-connected for prostate 
cancer, impotency associated with prostate cancer, Type II 
diabetes mellitus, general neuropathy secondary to diabetes, 
peripheral neuropathy of the right and left lower extremities 
secondary to diabetes, residuals of amputation of the right 
great toe secondary to diabetes, and osteomyelitis residuals 
of the 1st, 2nd, and 3rd metatarsals of the right foot.  His 
combined rating for his service-connected disabilities is 100 
percent and he has also been awarded special monthly 
compensation at the housebound rate and special monthly 
compensation for loss of use of a creative organ, as well as 
individual unemployability.

The Board remanded the appeal in July 2006 for additional 
procedural development, including to determine whether or not 
the Veteran was also seeking VA compensation under 
38 U.S.C. § 1151 for prostate cancer.  (Subsequent telephone 
contact with the Veteran in February 2009 shows that he was 
not pursuing a claim under 38 U.S.C. § 1151 but was rather 
seeking an earlier effective date for his award of VA 
compensation for prostate cancer on the basis of CUE.)  
Initially, the Veteran was also claiming CUE with respect to 
a prior final RO rating decision dated in July 2000, which 
granted him service connection for prostate cancer effective 
April 14, 2000.  During the course of the remand, the RO 
determined in a November 2006 decision that there was CUE 
with respect to the effective date of the service connection 
award in the July 2000 rating decision and assigned a revised 
effective date of March 3, 2000 for the grant of service 
connection for prostate cancer.  As this constitutes an 
allowance of one of the benefits sought on appeal and the 
Veteran thereafter did not file a timely appeal of this 
determination after having been notified of the November 2006 
decision, the sole issue remaining for appellate 
consideration is whether CUE is shown in the final rating 
decision dated in January 1998, which denied service 
connection for prostate cancer.  The appeal of the remaining 
issue was transferred to the Board in August 2009 and the 
Veteran now continues his appeal.


FINDINGS OF FACT

1.  Service connection was denied for prostate cancer by 
rating decision dated January 7, 1998; the Veteran was 
informed of this decision and his right to appeal but did not 
file a timely appeal.

2.  The January 7, 1998 rating decision's denial of service 
connection for prostate cancer was consistent with the 
evidence then of record and the law in effect at that time.

3.  To the extent there was error in the January 7, 1998 
rating decision, the record does not reflect that had it not 
been made, it would have manifestly changed the outcome; it 
is not absolutely clear that a different result would have 
ensued.


CONCLUSION OF LAW

The January 7, 1998 rating decision's denial of service 
connection for prostate cancer was not the product of CUE.  
38 C.F.R. §§ 3.104(a), 3.105(a), 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

In this case, however, the United States Court of Appeals for 
Veterans Claims (Court) has held that neither the duty to 
notify nor the duty to assist provisions of the VCAA apply to 
claims of CUE in prior Board decisions or in prior rating 
decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  
The Court has noted that as CUE claims are not conventional 
appeals and are fundamentally different from any other kind 
of action in the VA adjudicative process, the duties 
contained in the VCAA are not applicable.  Specifically, 
determinations as to the existence of CUE are based on the 
facts of record at the time of the decision challenged; thus, 
no further factual development would be appropriate.  See 
Dobbins v. Principi, 15 Vet. App. 323, 327 (2001), citing 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en 
banc); see also Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. 
Cir. 2001); VAOPGCPREC 12-2001 at paragraph 7 (July 6, 2001) 
(VA does not have "a duty to develop" in a CUE case because 
"there is nothing further that could be developed").  
Accordingly, analysis of the adequacy of VCAA notice or 
assistance with regard to this claim is not necessary.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Furthermore, a chronic disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in or aggravated by service 
under the circumstances outlined in 38 C.F.R. § 3.307(a)(6), 
even though there is no evidence of such disease during the 
period of service.  (In this regard, at the time of the 
January 1998 rating decision that is the subject of the 
current CUE claim, prostate cancer was one of the disease 
presumed to be related to chemical herbicide exposure during 
service in the Republic of Vietnam under 38 C.F.R. § 3.309.)

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Veteran's original claim for VA compensation for prostate 
cancer was received on October 31, 1997.  A January 7, 1998 
rating decision denied the claim for service connection for 
prostate cancer because there was no evidence of record which 
showed he had a definitive diagnosis of prostate cancer at 
that time.  Evidence of record at the time of this prior 
final rating decision included the Veteran's service 
treatment records, which show no prostate abnormalities on 
enlistment examination in October 1967 or separation 
examination in October 1969, or evidence of onset of prostate 
cancer in service.  Also of record was an October 1980 VA 
genitourinary examination, which presented normal findings on 
examination of the Veteran's prostate.  VA medical records 
show that the Veteran was noted to have an enlarged prostate 
in July 1997.  A prostate-specific antigen (PSA) test in 
September 1997 revealed an elevated value of 22.3.  Treatment 
notes dated in September 1997 and October 1997 show that the 
Veteran's treating physicians determined that further testing 
was warranted to rule out prostatitis, benign prostatic 
hypertrophy, and adenocarcinoma of the prostate.  Towards 
this end, a prostate needle biopsy was scheduled for the 
Veteran.  PSA testing in October 1997 produced an elevated 
value of 23.9 and the planned biopsy was carried out that 
month.  The October 1997 biopsy report shows that six samples 
of prostatic tissue were obtained, which at the time revealed 
no evidence of carcinoma or malignancy on examination.  The 
report noted that "A re-biopsy of (the) prostate may be 
required to explain elevated levels of PSA."  A November 
1997 PSA test produced an elevated value of 31.9.  No further 
tests were thereafter performed prior to the January 1998 
rating decision.

Based on its review of the above evidence, in the rating 
decision of January 7, 1998, the RO denied the Veteran's 
claim of entitlement to service connection for prostate 
cancer for lack of a diagnosis of the claimed disease.  The 
Veteran was notified of this adverse determination and his 
appellate rights in correspondence dated that same month, but 
he thereafter failed to file a timely appeal and the rating 
decision became final.

The Veteran contends that the original denial of service 
connection for prostate cancer by the January 1998 rating 
decision was the product of CUE.  He has criticized the fact 
he was not provided with an additional prostate biopsy 
examination in November or December 1997 and contends that 
had a second biopsy been performed, it would have certainly 
revealed the presence of adenocarcinoma of his prostate and 
thus his claim would have been allowed on a presumptive basis 
as due to in-service exposure to Agent Orange during his tour 
of duty in the Republic of Vietnam.  In support of his 
assertion, he cites to a November 2002 decision from the 
United States District Court, Eastern District of Wisconsin, 
regarding his successful suit against the United States under 
the Federal Tort Claims Act for injuries he sustained as a 
result of negligent delay in the diagnosis of prostate cancer 
by VA employees.  

The Board notes that, under 38 C.F.R. §§ 3.104(a), 3.105(a) 
and 20.1103 (2009) taken together, a rating decision is final 
and binding in the absence of CUE.  Under 38 C.F.R. § 
3.105(a), "[p]revious determinations which are final and 
binding ...will be accepted as correct in the absence of 
clear and unmistakable error."  A decision which constitutes 
a reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a).  The Court has provided the 
following guidance with regard to a claim of CUE:

In order for there to be a valid claim of "clear and 
unmistakable error," there must have been an error in the 
prior adjudication of the claim.  Either the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  The claimant, in 
short, must assert more than a disagreement as to how the 
facts were weighed or evaluated.  See Russell v. Principi, 3 
Vet. App. 310, 313 (1992) (en banc).  The Court in Russell 
further stated:

Errors that would not have changed the outcome are harmless; 
by definition, such errors do not give rise to the need for 
revising the previous decision.  The words "clear and 
unmistakable error" are self-defining. They are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  A determination that there 
was a "clear and unmistakable error" must be based on the 
record and the law that existed at the time of the prior AOJ 
[agency of original jurisdiction] or Board decision.  See 
Russell, 3 Vet. App. at 313-14; see also Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE. "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991). "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  In Russell, Fugo and other decisions, 
the Court has emphasized that merely to aver that there was 
CUE in a rating decision is not sufficient to raise the 
issue.  The Court has further held that simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed the evidence can never rise to the stringent 
definition of CUE.

In Damrel v. Brown, 6 Vet. App. 242 (1994) the Court 
synthesized the case law on the proper test to determine if 
there is clear and unmistakable error (CUE), as previously 
set forth in Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  In Damrel the Court held that for there to be CUE 
"(1) '[e]ither the correct facts, as they were known at the 
time, were not known before the adjudicator (i.e., more than 
a simple agreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,' (2) the error must be 
'undebatable' and of the sort 'which had it not been made, 
would have manifestly changed the outcome at the time it was 
made,' and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question."  Damrel, at 245.

Moreover, in view of the standard that error must be 
undebatable and about which reasonable minds cannot differ, 
the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) can 
never be applicable in a claim of CUE.  CUE either exists 
undebatably or there is no CUE within the meaning of 
38 C.F.R. § 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 
314 (1992); see also Yates v. West, 213 F.3d 1372 (Fed. Circ. 
2000).

"CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers it compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  "To warrant review 
by the Board, a claim of [CUE] must be raised with 
specificity regarding when and how [CUE] occurred."  McIntosh 
v. Brown, 4 Vet. App. 553, 561 (1993).  "[S]imply to claim 
CUE on the basis that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE."  Fugo, at 44.  "It must be 
remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger."  Fugo, 
at 44.

The veteran has asserted CUE on the basis of an alleged error 
or failure on the part of the VA during the period 
immediately prior to the January 7, 1998 rating decision to 
properly investigate and evaluate his claim for service 
connection for prostate cancer.  He asserts that 
notwithstanding the negative prostate tissue biopsy results 
obtained in October 1997, the elevated PSA values that 
existed at the time should have been sufficient in themselves 
to indicate the presence of prostate cancer or, at the very 
least, prompted VA to provide him with another prostate 
tissue biopsy that would have, in all likelihood, confirmed 
the presence of prostate cancer and his original claim for VA 
compensation for this disease would have therefore been 
allowed.  However, the fact that he was not afforded an 
additional biopsy examination would amount, at best, to 
simply a failure of the RO in the duty to assist, and the 
Court has held that this does not constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Additionally, to the extent 
that the Veteran asserts that the elevated PSA levels at the 
time should have been enough to demonstrate the presence of 
prostate cancer or, at least, prompted VA to question the 
negative biopsy findings obtained in October 1997 and follow 
up with an additional prostate tissue biopsy, this is 
essentially an assertion that VA had improperly weighed the 
evidence and misinterpreted the facts and, as such, does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991). 

Notwithstanding the November 2002 decision of the United 
States District Court regarding a finding of negligent delay 
in the diagnosis of the Veteran's prostate cancer by VA 
employees, this determination does not necessarily mean that 
that there was CUE with respect to the January 1998 rating 
decision denying service connection for this disease.  As 
previously stated, a determination regarding CUE must be made 
based on the record and the law that existed at the time the 
decision at issue was made.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994); Russell at 314.  Evidence that was not of 
record at the time of the decision cannot be used to 
determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 
233 (1993).

In short, the evidence of record at the time of the January 
7, 1998 rating decision did not show the Veteran had a 
diagnosis of prostate cancer.  Although the clinical evidence 
shows an enlarged prostate and elevated PSA scores obtained 
on testing at the time of the original claim, the prostate 
tissue biopsy report of October 1997 was negative for 
adenocarcinoma.  The January 7, 1998 rating decision weighed 
this evidence and denied the Veteran's original claim for 
service connection for prostate cancer.  Accordingly, the 
Board must find that the decision was consistent with the 
evidence then of record and the law in effect at that time.  
The Veteran has not identified, nor does the record otherwise 
reflect, error in the January 1998 rating decision such that 
had it not been made, it would have manifestly changed the 
outcome.  To assert, as the Veteran has, that but for VA's 
failure to provide him with another prostate tissue biopsy 
following the negative findings obtained on biopsy in October 
1997, but prior to the January 7, 1998 rating decision, his 
prostate cancer would have been revealed and he would have 
prevailed on his original service connection claim for this 
disease, is entirely speculative.  It could not be determined 
with absolute certainty that a second prostate tissue biopsy 
conducted after the October 1997 biopsy but prior to the 
January 7, 1998 rating decision would have been positive for 
prostate cancer.  It is therefore not absolutely clear that a 
different result would have ensued in the January 7, 1998 
rating decision.  Consequently, the Board concludes that the 
denial of service connection for prostate cancer in the 
January 7, 1998 rating decision was not the product of CUE, 
and the benefit sought on appeal with respect to this claim 
must be denied.


ORDER

Inasmuch as the January 7, 1998 rating decision's denial of 
service connection for prostate cancer was not the product of 
CUE, the benefit sought on appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


